Citation Nr: 0932995	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  08-18 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


                                                           
THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right orchiectomy.

    
                                                     
REPRESENTATION

Appellant represented by:  Texas Veterans Commission



                                             ATTORNEY FOR THE 
BOARD

Jeff Sprague, Associate Counsel


                                                        
INTRODUCTION

The Veteran served on active duty from September 1971 to 
August 1973.
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a April September 2007 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the Veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for a right orchiectomy.  


                                                       
FINDING OF FACT

On August 12, 2009, while the readjudication of the Veteran's 
appeal was pending, the Board received information from the 
RO indicating that the Veteran had died on May [redacted], 2009.


                                                   CONCLUSION 
OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to take further action on the merits of this 
appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2008).


                REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, while the adjudication of the Veteran's appeal 
was pending, the Board received information from the RO 
indicating that he had died on May [redacted], 2009.  As a matter of 
law, veterans' claims do not survive their deaths.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal has become moot by 
virtue of the death of the Veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008).
                                                         
ORDER

The appeal is dismissed.


                         
______________________________________________ 
                                                    R. F. 
WILLIAMS 
                            Veterans Law Judge, Board of 
Veterans' Appeals


























 Department of Veterans Affairs


